ORDER

PER CURIAM.
Willene Young (Plaintiff) appeals from the trial court’s order of summary judgment on four counts of her petition. We affirm. We have reviewed the briefs of the parties and the record on appeal and find the points on appeal are without merit. An opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. However, the parties have been furnished with a memorandum opinion for then-information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).